



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



A.B. v. C.D.,









2020 BCCA 11




Date: 20200110

Dockets:
CA45940; CA46229

Docket: CA45940

Between:

A.B.

Respondent

(Claimant)

And

C.D.

Appellant

(Respondent)

And

E.F.

Respondent

(Respondent)

And

Attorney General
of British Columbia,

pursuant to s. 204 of the
Family Law Act
, S.B.C. 2011,
c. 25

Respondent

Provincial Heath
Services Authority (B.C. Childrens Hospital),
Justice Centre for Constitutional Freedoms, Association for Reformed Political
Action Canada, Canadian Professional Association for Transgender Health,
West Coast Leaf Association, and Egale Canada Human Rights Trust

Intervenors

- and -

Docket: CA46229

Between:

C.D.

Appellant

(Claimant)

And

Provincial Health Services
Authority (B.C. Childrens Hospital), E.F., G.H., I.J.,
British Columbia Ministry of Education, Delta School District, and A.B.

Respondents

(Respondents)

Restriction
on publication:  Order sealing court records in effect. There is a
publication ban imposed by orders of this court restricting the publication,
broadcast
or transmission of any information that could identify the names of the parties
referred to in these proceedings as A.B., C.D., E.F., G.H., I.J., K.L., M.N.,
O.P.,
Q.R., S.T., U.V. and W.X. This publication ban applies indefinitely
unless otherwise ordered.




Before:



The Honourable Chief Justice Bauman

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Fisher




On appeal from: An order
of the Supreme Court of British Columbia, dated
February 27, 2019 (
A.B. v. C.D. and E.F.
, 2019 BCSC 254,
Vancouver Docket E190334);
an order of the Supreme Court of British Columbia dated April 15, 2019 (
A.B.
v. C.D.
and E.F.
, 2019 BCSC 604, Vancouver Docket E190334);
an order of the Supreme Court of British Columbia dated July 4, 2019
(
C.D. v. Provincial Health Services Authority (B.C. Childrens Hospital)
,
Vancouver Docket E191371).




Counsel for the Appellant, C.D.:



C. Linde

H.J. Dunton





Counsel for the Respondent, A.B.:



b. findlay, Q.C.

C.E. Hunter, Q.C.

K. Scorer

S.C. Chaster





Counsel for the Respondent, E.F.:



J. Wahid

J.R. Lithwick





Counsel for the Respondents,
Attorney General of British Columbia and
British Columbia Ministry of Education:



R.J. Danay

R.V.A. Doerksen





Counsel for the Intervenor, Provincial
Health Services Authority
(B.C. Childrens Hospital):



M.M. Skorah, Q.C.

S.L. Hamilton





Counsel for the Intervenor,
Justice Centre for Constitutional
Freedoms (JCCF):



J. Cameron





Counsel for the Intervenor,
Association for Reformed Political
Action (ARPA) Canada:



G. Trotter

J. Sikkema





Counsel for the Intervenor,
Canadian Professional Association for
Transgender Health (CPATH):



P.R. Senkpiel

J.K. Lockhart





Counsel for the Intervenor,
West Coast Leaf Association:



C.J. Wong

R. Mangat





Counsel for the Intervenor,
Egale Canada Human Rights Trust:



D. Klaudt

J. Klinck

J. Sealy-Harrington





Counsel for the Respondents, Provincial
Health Services Authority
(B.C. Childrens Hospital) and I.J.:



M.M. Skorah, Q.C.

S.L. Hamilton





Counsel for the Respondent, G.H.:



D.H. Liu





Counsel for the Respondent,
Delta School District:



N.C. Toye





Place and Date of Hearing:



Vancouver, British
  Columbia

September 35, 2019





Place and Date of Judgment:



Vancouver, British
  Columbia

January 10, 2020









Written Reasons by:





The Honourable Chief Justice Bauman

The Honourable Madam Justice Fisher





Concurred in by:





The Honourable Mr. Justice Groberman











Table of Contents



Paragraph





I. OVERVIEW



[1]





II. BACKGROUND



[9]





A.
  ABs medical assessment and treatment recommendation



[9]





B. Procedural history



[25]





1.
  Provincial Court proceedings



[25]





2. Supreme Court proceedings



[28]





27 February 2019: ABs application granted, CDs application dismissed



[34]





15 April 2019: Protection order issued



[43]





4 July 2019: CDs action dismissed



[54]





3. On appeal



[58]





Intervenors



[59]





Preliminary objections on mootness, right of audience, and fresh
  evidence on appeal



[65]





III. ISSUES



[70]





IV. ANALYSIS



[73]





A.
  Preliminary applications



[73]





1.
  AB: Mootness, right of audience, and fresh evidence



[73]





2. CD: Fresh and new evidence



[81]





B. The Bowden Order (2019 BCSC 254)



[90]





1. Procedural fairness



[91]





2. Authority to consider compliance with s. 17 of the Infants Act



[111]





3. The best interests declarations



[121]





C. The Marzari Order (2019 BCSC 604)



[145]





1. Protection orders and family violence



[156]





2. Application to the Marzari Order



[165]





3. Other remedies: Conduct orders



[182]





D. Charter values



[193]





1. Submissions



[194]





2. Analysis



[203]





E. Conclusion on the Bowden and Marzari Orders



[218]





F. The McEwan Order



[225]





V. COSTS



[233]








Summary:

CD appeals three orders of
the Supreme Court. The first found his child AB to have validly consented to
medical treatment for gender dysphoria and made declarations respecting ABs
best interests and family violence. The second was a protection order against
CD, and the third dismissed a second proceeding commenced by CD. At issue is
whether the orders were procedurally unfair, authorized by the legislative
scheme, or violated CDs Charter rights. Held: Appeal allowed in part. The bald
declarations under s. 37 of the Family Law Act pertaining to ABs best
interests and family violence were not permitted by the statutory scheme, and
the protection order was consequently without foundation. Substituted for some
of these orders are a declaration that ABs consent to the medical treatment
was validly made under s. 17 of the Infants Act and conduct orders under
s. 227(c) of the Family Law Act.

Reasons for Judgment of the Honourable
Chief Justice Bauman and the Honourable Madam Justice Fisher:

I.

OVERVIEW

[1]

AB is a transgender teenager: assigned female at birth, he feels and
perceives himself to be male. While still a minor, he wished to pursue hormone
therapy, a medical procedure that would align his body more closely with how he
perceives his gender (the treatment).

[2]

His father, CD, strongly opposed AB receiving this treatment, while his
mother EF was supportive.

[3]

A medical team assessed AB as sufficiently mature to make the treatment
decision on his own, and CD pursued litigation. AB and CD both commenced
proceedings in the Supreme Court of British Columbia in February 2019
concerning CDs efforts to prevent the treatment and ABs ability to consent on
his own behalf. The three orders under appeal stem from this litigation.

[4]

First, a February 2019 order declared AB validly able to consent to
treatment, and that referring to AB as a girl or attempting to convince him to
halt treatment would be considered family violence under the
Family Law Act
,
S.B.C. 2011, c. 25 [
FLA
]. Second, an April 2019 protection order restricted
CDs ability to speak with others, including media outlets and AB, about ABs
decision to receive hormone therapy. Third, a July 2019 order dismissed the
action initiated by CD as vexatious and an abuse of process.

[5]

CD appeals all three orders. He argues that they violate his
Charter
-protected
freedoms of belief and expression and what he terms parental rights, were
procedurally unfair, and do not reflect ABs best interests.

[6]

AB maintains that these orders were fairly decided, are
Charter
-compliant,
and reflect his best interests as well as the statutory right of mature minors
to make their own medical decisions under s. 17 of the
Infants Act
,
R.S.B.C. 1996, c. 223. He is supported by EF and the other respondents.

[7]

Following the hearing of this appeal, this court observed there was no
reason to interfere with the finding that ABs consent was valid. The
treatment, which AB began following the February order, was thus permitted to
continue.

[8]

In these reasons, we explain that decision. We further explain why, in our
view, certain aspects of the first two orders were issued in a procedurally
irregular fashion and cannot stand. We would allow the appeals of these orders
in part and substitute procedurally appropriate orders. We would dismiss the
appeal of the July order dismissing CDs action.

II.

BACKGROUND

A.

ABs medical assessment
and treatment recommendation

[9]

ABs parents, CD and EF, have been separated for several years. They
share parenting time and responsibilities over AB under the terms of a
separation agreement.

[10]

At the time this appeal was heard, AB was nearing his 15th birthday.

[11]

AB has identified as male since he was 11 years old. At 12, he began to
socially transition, enrolling in school under a chosen male name and using
male pronouns with his teachers and peers.

[12]

Around 13 years of age, after two years of consistently identifying as
male, ABs persistent discomfort with his body led him to want to take steps to
appear more masculine. With the support of his mother, AB went to see a
registered psychologist, Dr. IJ, for a number of sessions.

[13]

Following these sessions, Dr. IJ finalized an assessment and
treatment plan for AB. The plan concluded that AB met the diagnostic criteria
for gender dysphoria. As described in the consent form signed by AB, gender
dysphoria is a recognized medical condition where a person experiences
significant distress because the gender identity they experience differs from
their genetic or biological gender, and how others perceive them.

[14]

Dr. IJ found that AB would be a good candidate for hormone treatment,
and referred him to the BC Childrens Hospital (BCCH) for further assessment.

[15]

In August 2018, AB met with pediatric endocrinologist Dr. GH at the
Gender Clinic at BCCH. Dr. GH conducted a further assessment of AB and
again determined that masculinizing hormone treatment was both reasonable in
the circumstances and in ABs best interests.

[16]

He explained the nature, consequences, and foreseeable risks and
benefits of the treatment to AB, presenting a detailed consent form that laid
out these risks. AB decided to proceed with the treatment, and signed the form.
ABs mother, who supported him throughout this process, also signed the form.

[17]

Upon learning ABs father was not aware he was pursuing this treatment, Dr. GH
postponed its start in order to present information to ABs father, CD.

[18]

CD emailed the clinic a few days later expressing his opposition to the
proposed treatment.

[19]

From August to December 2018, a social worker at the clinic made numerous
attempts to set up a meeting between Dr. GH and CD to discuss the proposed
treatment. CD did not attend at the clinic and did not engage with the medical
team.

[20]

On 1 December 2018, Dr. GH and social worker UV sent a letter to
CD. The letter addressed CDs disagreement with the treatment and explained
that, under s. 17 of the
Infants Act
, minors are permitted to
consent to their own medical treatment.

[21]

The letter explained that the consent of a parent is not required to
administer health care to a minor where the health care provider is satisfied
the minor understands a treatments nature and consequences, and has concluded
the health care is in the minors best interests. It informed CD that the BCCH
medical team had assessed AB and found him capable, meaning CDs consent was
not required for AB to proceed with treatment.

[22]

After litigation commenced, Dr. GH took further steps to ensure his
capacity assessment of AB was correct. He asked for an opinion from the
Provincial
Health Services Authority (
PHSA) Ethics Service, which examined his
finding of capacity and agreed that AB demonstrated capacity to understand the
treatment.

[23]

The ethics opinion suggested that, while not necessary, Dr. GH may
wish to have an additional capacity assessment done by a provider outside the
current care team in order to assuage CDs concerns and improve family dynamics.

[24]

Dr. GH referred AB to Dr. MN, a psychiatrist at BCCH in the BC
Mental Health Centre, who assessed AB and found that he demonstrated a detailed
understanding of the risks and benefits of the treatment. Dr. MN further assessed
ABs mental status, finding he displayed reasonable judgment and insight.

B.

Procedural history

1.

Provincial Court proceedings

[25]

This matter first came before a court on 12 December 2018. CD filed an
application in the Provincial Court of British Columbia asking that AB be
prevented from seeking treatment for gender dysphoria without CDs consent.

[26]

The hearing proceeded without notice to AB on 14 January 2019. The court
ordered that AB be prevented from pursuing treatment until 28 January 2019.

[27]

On 28 January 2019, the order was extended to prevent treatment from
commencing until CD had filed proceedings in Supreme Court.

2.

Supreme Court proceedings

[28]

In early February 2019, both AB and CD initiated proceedings in Supreme
Court.

[29]

AB filed a notice of family claim on 7 February 2019, following CDs
successful Provincial Court application to temporarily bar his treatment. It
named CD and EF as respondents. The following day, 8 February 2019, AB filed a
notice of application requesting declarations under the
FLA
, including

that he was entitled to make his own medical decisions under s. 17 of
the
Infants Act
and that treatment for gender dysphoria was in his best
interests. AB also obtained an order that the application be heard on short
notice and an order for a publication ban on the proceedings.

[30]

On 13 February 2019, CD filed a response to ABs application, which opposed
his requests and asked for an interlocutory injunction preventing AB from
obtaining the treatment.

[31]

The same day, CD filed a petition in Supreme Court seeking a similar
injunction against AB and nine additional parties: PHSA, EF, Dr. GH, Dr. IJ,
the Ministry of Education, the Delta School District, elementary and high
school counselors and officials who had dealt with AB, and barbara findlay, Q.C.,
lawyer to AB.

[32]

CD then brought an application that asked, among other things, that the
named parties be restrained from providing any advice or counsel in relation to
the treatment, that they pass on any information they have about AB to CD, and
that an interlocutory injunction be granted barring treatment until extensive
evidence was heard on the merits of the treatment recommended for AB.

[33]

CD also applied for an order that his application be heard on short
notice, together with ABs.

27 February 2019: ABs application granted, CDs application
dismissed


[34]

On 19 and 20 February 2019, Justice Bowden considered both applications
in a summary trial, along with a third application by AB for a publication ban
in the proceeding initiated by CD. While the proceedings initiated by AB were
anonymized, those initiated by CD named the parties on the public record.

[35]

While ABs application was not expressly made under Rule 11-3 of the
Supreme
Court Family Rules
, B.C. Reg. 169/2009, Bowden J. determined that this is
what was intended and proceeded with the matter as a summary trial (at para. 7).
As he noted in his reasons, none of the ten counsel present at the hearing
objected (at para. 9).

[36]

On 27 February 2019, Bowden J. issued reasons for judgment. He concluded,
inter alia
, that ABs consent was valid under s. 17 of the
Infants
Act
and that CD lacked the legal basis for an interlocutory injunction (at paras. 5460).

[37]

CDs application was dismissed. Bowden J. concluded that the law on a
mature minors right to consent to treatment was well-settled. He accepted the
evidence of Dr. GH that delaying the treatment further was not a neutral
option for AB, as he was experiencing ongoing and unnecessary suffering due
to his dysphoria (at para. 60). He noted EFs concern that her child might
attempt suicide again, having done so in the past, if this suffering were
prolonged (at para. 53).

[38]

Bowden J. issued the following orders (collectively, the Bowden Order):

1.

It is
declared under s. 37 of the
Family Law Act
that it is in the best
interests of AB that:


i.

he receive the medical treatment for gender dysphoria recommended by the
Gender Clinic at BCCH;


ii.

he be acknowledged and referred to as male, both generally and with
respect to any matters arising in these proceedings, now or in the future and
any references to him in relation to this proceeding, now or in the future,
employ only male pronouns;


iii.

he be identified, both generally and in these proceedings by the name he
has currently chosen, notwithstanding that his birth certificate presently
identifies him under a different name.

2.

It is
declared under the
Family Law Act
that:


i.

AB is exclusively entitled to consent to medical treatment for gender
dysphoria and to take any necessary legal proceedings in relation to such
medical treatment;


ii.

Pursuant to para. 201(2)(b), AB is permitted to bring this
application under the
Family Law Act
and to bring or defend any further
or future proceedings concerning his gender identity;


iii.

Attempting to persuade AB to abandon treatment for gender dysphoria;
addressing AB by his birth name; referring to AB as a girl or with female
pronouns whether to him directly or to third parties; shall be considered to be
family violence under s. 38 of the
Family Law Act
.

3.

AB is
permitted to apply to change his legal name from that on his birth certificate
to his chosen name and the consent of his mother or father for such change is
not required.

4.

AB is
permitted to apply to change his gender pursuant to s. 27 of the
Vital
Statistics Act
, without the consent of his father or mother.

5.

In these
proceedings, including all applications associated with the proceedings, the
names of the applicant young person, his father and his mother shall be
anonymized. The applicant young person shall be referred to as AB, his father
shall be referred to as CD and his mother shall be referred to as EF.

6.

The
publication by any person of any information that may disclose the identities
of AB, his father or his mother is prohibited.

7.

The application by CD is dismissed.

[39]

Bowden J. declined to issue a publication ban in relation to the medical
professionals named in CD
s
petition. This aspect was reconsidered by Justice Marzari.

[40]

In reasons issued 15 April 2019, indexed as 2019 BCSC 603, Marzari J.
found that, in the time since Bowden J.s decision, substantial online
commentary analogizing ABs medical treatment to child abuse, perversion and
even pedophilia had been published online (at para. 31). Further, the
doctors treating AB had received threatening emails. These communications gave
rise to reasonable and significant apprehension of harm for the medical
professionals involved (at para. 47). Given the change in circumstances, Marzari
J. issued a publication ban for the medical professionals.

[41]

Marzari J. also addressed the deficiencies in CDs petition: first, that
it should have properly been filed as a notice of family claim, given its main
grounds of relief were under the
FLA
; and second, that it was largely
duplicative of the response CD filed to ABs notice of family claim (at paras. 7677).

[42]

Consequently, she directed CD to bring his case into compliance with the
Supreme Court Family Rules
by attending at the registry and re-filing
his petition as an action.

15 April 2019: Protection
order
issued

[43]

On 8 April 2019, AB brought an application for a protection order under
s. 183 of the
FLA
. In a second set of reasons released 15 April
2019, Marzari J. found that AB was an at-risk family member and issued the
order.

[44]

This application followed multiple alleged breaches of the publication
ban on the proceedings. Two different organizations had, following the summary
trial before Bowden J., published ABs identifying information. AB had sought
and obtained court orders issued on 5 March and 28 March 2019 compelling these
organizations to remove identifying information from their websites. Both
breaches were apparently supported by CD, who had given interviews to both
organizations.

[45]

The first organization, Culture Guard, had published two interviews where
both CD and his legal counsel referred to AB as a girl and used female pronouns
for him in these interviews, in alleged violation of Bowden J.s order. Marzari
J. found that CDs comments expressed opposition to ABs chosen course of
treatment and discusse[d] in detail ABs medical history, and trivialize[d]
ABs suicide attempt (at para. 29).

[46]

CD had further posted comments on Culture Guards website under his own
name and agreed to be a speaker at an event of theirs, although he later
withdrew from speaking (at para. 31).

[47]

The second organization, an online conservative newspaper called the
Federalist, had also published two interviews with CD, one before and one after
Bowden J.s reasons were released.

[48]

In these interviews, CD once again referred to AB as a girl and expressed
his disapproval of ABs medical choices. Marzari J. noted that one article
stated CD understood that this statement might be construed as a violation of
the courts interdict against referring to [AB] as a girlto third parties
(at para. 24).

[49]

The Federalist articles further provided links to materials in the case,
including a copy of a letter sent to CD by ABs doctor, unredacted for
anonymity (at para. 25).

[50]

In the application before Marzari J., AB asked that his father be ordered
to stop giving interviews and sharing documents pertaining to his case,
including his personal medical information, with media organizations. EF
supported the application.

[51]

CD argued that bringing public attention to ABs case was important to
society and to his rights as a parent.

[52]

Marzari J. granted a protection order. She noted that Bowden J. had
already made an order declaring that referring to AB as a girl, whether
directly or to third parties, was a form of family violence. She considered
this order binding on her unless or until it was overturned on appeal (at para. 11).
She further distinguished between CDs objective of using ABs case to bring
publicity to his cause, and the
FLA
objective of protecting the child
(at para. 57).

[53]

Marzari J. made the following order (the Marzari Order):

1.

CD shall
be restrained from:


i.

attempting to persuade AB to abandon treatment for gender dysphoria;


ii.

addressing AB by his birth name; and


iii.

referring to AB as a girl or with female pronouns whether to AB directly
or to third parties;

2.

CD shall
not directly, or indirectly through an agent or third party, publish or share
information or documentation relating to ABs sex, gender identity, sexual
orientation, mental or physical health, medical status or therapies, other than
with the following:


i.

His legal counsel;


ii.

Legal counsel for AB, EF, and the named respondents in the Petition
currently filed as Vancouver Registry S-191565;


iii.

The Court;


iv.

Medical professionals engaged in ABs care or CDs care;


v.

Any other person authorized through written consent of AB; and


vi.

Any other person authorized by order of this court;

3.

CD shall
not authorize anyone, other than his own retained counsel, to access or make
copies of any of the files from the Registry in relation to this proceeding or
any related proceeding, including CDs petition proceedings currently filed as
S-191565; and

4.

The term of the protection order shall be one year, subject to any
extension issued by the court.

4 July 2019: CDs action dismissed


[54]

In accordance with the direction of Marzari J., CD refiled his petition
as a family law action on 23 May 2019, replicating the grounds of relief in his
original petition. He then filed an application seeking production of all
medical, counselling or other health related files, records and documents
regarding A.B.s gender dysphoria.

[55]

In response, AB, Dr. GH, PHSA, and Dr. IJ filed notices of
motion to strike CDs claim. EF filed a notice of motion consenting to the
relief sought in ABs notice. The respondents argued that, among other flaws,
CDs application was abusing this second process to seek production of documents
for use in his appeal.

[56]

On 4 July 2019, Justice McEwan dismissed the re-filed action and CDs
application along with it (the McEwan Order). He found that CDs action
disclosed no substantive claim, as it again only asked for an injunction
against AB pursuing treatment, and in that way duplicated the relief CD sought
in response to the action initiated by AB. He found the claim vexatious and dismissed
it as an abuse of process. He ordered special costs to AB.

[57]

Beyond his in-court statements during argument, McEwan J. did not issue
reasons for this decision.

3.

On appeal

[58]

CD appeals the Bowden Order, the Marzari Order and the McEwan Order.

Intervenors

[59]

The Attorney General of British Columbia, seven organizations, and one
individual applied to intervene in the appeal of the Bowden and Marzari Orders
.

[60]

The Attorney General was permitted to intervene pursuant to s. 204(1)
of the
FLA
and became a party to the proceeding pursuant to s. 204(3).
Six of the other applicants were granted leave, all on matters of a limited
scope (2019 BCCA 297).

[61]

Four parties intervene solely in relation to the
Charter
issues
raised in this appeal: the Justice Centre for Constitutional Freedoms (JCCF), the
Association for Reformed Political Action (ARPA),
Egale Canada Human Rights
Trust
(Egale), and the West Coast Legal Education and Action Fund (West
Coast LEAF).

[62]

PHSA intervenes in respect of the capacity of minors to consent to
treatment, and treatment assessments under the
Infants Act
.

[63]

The Canadian Professional Association for Transgender Health (CPATH)
intervenes on questions of informed consent in relation to transgender youth,
as well as freedom of expression and the protection order.

[64]

The Attorney General, as a party, made oral submissions. PHSA and ARPA
were given leave to make limited oral submissions. The other intervenors were
confined to written submissions only.

Preliminary objections
on mootness, right of audience, and fresh evidence on appeal

[65]

Two preliminary questions are before the court on the appeal of the
Bowden and Marzari Orders.

[66]

First, AB asks that the court decline to hear the appeal. He submits
that CDs repeated breaches of court orders in this litigation, including
continued references to AB as female in his factum before this court, should
disentitle him to a right of audience. Further, he submits that the issue of
commencing treatment is moot; since beginning hormone therapy in February 2019,
he has gone through changes he says are irreversible. He states it would be
harmful to halt the treatment at this point.

[67]

In support of his application, AB seeks to adduce new evidence in the
form of affidavits from Dr. GH and Dr. IJ.

[68]

Second, CD seeks to adduce new and fresh evidence respecting the risks
of the treatment. This evidence includes 13 affidavits, 11 from medical
professionals speaking generally about medical transitioning, one from an
individual who has experienced transitioning, and one from CD himself.

[69]

The court heard arguments on these preliminary matters on the first day
of the hearing and reserved its decision to these reasons.

III.

ISSUES

[70]

The following preliminary issues are raised on appeal:

1.

Should this court decline to consider this appeal on its merits because:


i.

CD has failed to comply with the orders of the courts below and should
be denied a right of audience; or


ii.

it is rendered moot due to the progression of ABs transition;

and is ABs new evidence admissible for the purposes of
determining these questions?

2.

Is CDs
fresh and new evidence admissible?

[71]

CD raises several grounds of appeal against the Bowden Order and the Marzari
Order. We would set out the issues as follows:

1.

Did Bowden J. act in a procedurally unfair manner in hearing the
applications before him?

2.

What authority did Bowden J. have to consider compliance with s. 17
of the
Infants Act
?

3.

Did Bowden J. err in his declarations regarding ABs best interests
under the
FLA
?

4.

Did Marzari J. err in issuing a protection order on the basis of
determinations previously made by Bowden J. as well as the evidence before her?

5.

Did Bowden
and/or Marzari JJ. fail to sufficiently consider
Charter
values in
restricting CDs ability to speak about ABs gender and the medical treatment?

[72]

CDs five identified issues on appealing the order of McEwan J. can be
grouped into three categories:

1.

Did McEwan J. err in dismissing CDs refiled action?

2.

Did McEwan J. err in not providing reasons for judgment in striking CDs
action?

3.

Did McEwan J. err in awarding special costs to AB?

IV.

ANALYSIS

A. Preliminary applications

1.

AB: Mootness, right of audience, and fresh evidence

[73]

AB identifies valid concerns with respect to CDs disregard for orders
in the lower courts and the risks of halting his treatment. However, in our
view, the court should nonetheless consider this appeal on its merits.

[74]

As we have related, AB began gender transition treatment shortly after the
Bowden Order of 27 February 2019. AB also completed his change of name
application and his change of gender application under the
Vital Statistics
Act
, R.S.B.C. 1996, c. 479.

[75]

AB seeks to file further evidence on the appeal updating the court on
the progress of his treatment and the health ramifications of discontinuing it
at this time. The evidence also contains allegations concerning the conduct of
CD (and others) since the proceedings before Bowden and Marzari JJ. in relation
to the issues giving rise to Justice Marzaris protection order.

[76]

This evidence is tendered in aid of ABs application (in which EF joins)
to stay the appeal as moot or alternatively to deny audience to CD on the
appeal because of his allegedly contumacious conduct in the face of the orders
below. As this evidence is not tendered in respect of the appeal, it does not
in our view fall within the test in
Palmer v. The Queen
, [1980] 1 S.C.R.
759, and is therefore admissible on the preliminary application without leave.

[77]

Dealing with whether CD should be granted the right of audience, it is
submitted that CD has on sundry occasions (including in his factum on appeal)
failed to honour the courts direction that AB be acknowledged and referred to
as male. Further, it is submitted that CD has breached the confidentiality orders
of the court in respect of AB through contact and interviews with third parties
who strongly oppose gender transition treatment for children and adolescents.

[78]

This court may, in its discretion, refuse to allow a party who has disregarded
court orders to pursue or participate in an appeal:
Larkin v. Glase
,
2009 BCCA 321 at para. 34;
K.P.B. v. A.S.R.
, 2016 BCCA 382 at para. 37.
However, given the importance of the issues raised in this appeal and the fact
that our focus at all times must rest on the best interests of AB, we would not
decline to hear from CD on the appeal. We do so without in any way
countenancing CDs alleged conduct in this litigation, or the further conduct
alleged in the fresh evidence tendered by AB.

[79]

Turning to the mootness issue, we acknowledge that the evidence indicates
physical and mental health risks associated with a discontinuance of treatment
by AB at this time. However, we would decline to make a determination as to
whether this case is moot, given that we would regardless consider this an
appropriate case to hear in an exercise of the courts residual discretion in
the mootness analysis:
Borowski v. Canada (Attorney General)
, [1989] 1 S.C.R.
342 at 358363;
R. v. Rajaratnam
, 2019 BCCA 209 at para. 117.

[80]

In any event, the order impacting CDs interactions with AB and others
touching the issue of ABs transition are not moot and the appeal in any event
would proceed in respect of those matters.

2.

CD: Fresh and new evidence

[81]

For the reasons that follow, we would conclude 12 of the 13 affidavits
CD has filed are irrelevant and could not reasonably affect the outcome of this
appeal, and are thus inadmissible.

[82]

The affidavit by CD pertaining to his relationship with AB since the
orders under appeal were made is admissible as new evidence on the mootness
application, although not on the appeal proper.

[83]

CD seeks to admit 12 additional affidavits, including from 11 medical
professionals who have not met or examined AB. The affidavits address general
questions about the suitability of hormone therapy for adolescents.

[84]

CD mischaracterizes these affidavits and many of their exhibits as new
evidence, that is, relating to events that happened subsequent to the order(s)
appealed from:
Jens v. Jens
, 2008 BCCA 392 at para. 29.

[85]

All of these affidavits are based on information and experience that
predate the February hearing of this matter. They are properly characterized as
fresh evidence, and their admissibility is subject to the
Palmer
test: (1)
they are generally inadmissible if they could have been adduced at the initial
hearing by due diligence; (2) they must be relevant to a decisive issue; (3)
they must be reasonably capable of belief; and (4) they could reasonably be
expected to have affected the result of the initial hearing.
In cases involving the assessment of the best interests of
a child, courts are permitted to take an elastic approach to the admissibility
of fresh evidence where special circumstances argue in favour of flexibility
:
Santelli v. Trinetti
,

2019 BCCA 319 at para. 39;
Jiang v.
Shi
, 2017 BCCA 232 at para. 11.

[86]

As we discuss below, it is our view that a courts role in reviewing the
capacity of minors to make their own medical decisions is limited. The
Infants
Act
assigns the role of assessing capacity to the medical professionals who
provide health care. A court can only consider the limited question of whether
s. 17 of the
Infants Act
has been complied with.

[87]

Consequently, we would conclude that CDs affidavits are inadmissible on
the second and fourth
Palmer
criteria. Affidavits of medical
professionals without specific knowledge of ABs contextual medical history,
needs, and capacity are not relevant to the question before this court: whether
the health care providers dealing with ABs specific history, needs, and
capacity complied with the
Infants Act
.

[88]

Further, such generic evidence is unlikely to have affected the result
of the February hearing. In considering two similarly general affidavits
provided by CD at the hearing, Bowden J. concluded 
[t]heir views
are of such a generic nature that they are of little use. He stated this in
relation to assessing ABs best interests, but similar considerations arise in assessing
whether AB was sufficiently mature to consent to the treatment. Moreover, we note
that many of the points the affiants emphasize as important to informed
consentsuch as assessing and treating any mental health conditions along with
treating gender dysphoria, and providing parents with the opportunity to be
involvedare consistent with the evidence in the record before us.

[89]

Having found the fresh evidence inadmissible, we see no need to address
the credibility or due diligence requirements of the
Palmer
test.

B. The Bowden Order
(2019 BCSC 254)

[90]

There are two threshold issues of jurisdiction in this proceeding:
first, that raised by the procedural irregularities on how the matter came to
be disposed of by Justice Bowden; and second, that concerning the propriety of
the court making what we will term bald declarations as to the best interests
of AB purportedly under ss. 37 and 38 of the
FLA
. Along with this
latter question, we will consider the question of the judicial reviewability of
decisions by AB and his healthcare providers under s. 17 of the
Infants
Act
.

1.

Procedural
fairness

[91]

We will deal first with the procedural irregularities in the hearing on
the 19 and 20 of February. In doing so we note at the outset that Justice
Bowden was faced with a very daunting task. He had multiple applications and
many counsel before him. He laboured within a compressed timeframe on a matter
of great personal significance to the parties involved. And the hearing
progressed, as the transcript indicates, in a haphazard fashion without counsel
for the principal parties sufficiently clarifying the precise issues before him.

[92]

We begin by identifying what was before the judge by way of formal
application.

[93]

The first matter heard on 19 February was the application by CD brought
in his petition proceeding. That proceeding followed on CDs Provincial Court
applications which in turn resulted in orders of that court enjoining the
commencement of ABs treatment pending CDs proceedings in Supreme Court. As we
have related, CD began his Supreme Court petition proceeding on 13 February
2019. In that petition CD sought, amongst a number of other orders, an
interlocutory injunction restraining the administration of testosterone
injections and other treatments for AB for up to 120 days, pending a determination
by this Honourable Court of whether, in the words of the petition:

(a)        the Treatment has been accurately demonstrated to
be in A.B.s best interests according to verified up-to-date medical and
scientific evidence and based on a thorough evaluation of A.B.;

(b)        section 17 of the
Infants Act
[RSBC 1996]
c. 223 permits the administration of the Treatment without the consent of
C.D. in the circumstances of this case where urgency is absent;

(c)
the Court is satisfied in its
objective opinion that the Respondents, BC Childrens Hospital and Dr. G.H.,
have discharged their legal obligations:

(i)         with
respect to s. 17(3)(a) and (b) of the
Infants Act
;

(ii)        making
the required reasonable efforts to determine whether the Treatment is in A.B.s
best interests;

(iii)       making
fulsome and honest disclosure to A.B. in relation to the Treatment;

(iv)       providing
reasonable opportunities to A.B. to discuss the Treatment with them, and ask
questions and receive answers; and

(v)        in
concluding (rightly or wrongly) that A.B. has granted informed consent to BC
Childrens Hospital and Dr. G.H. to perform the Treatment,

whether or not the conclusions
drawn by BC Childrens Hospital and Dr. G.H. with respect to the suitability
of the Treatment for A.B., or [ABs] consent to it, or their discharge of their
legal duties pursuant to s. 17(3)(a) and (b) of the
infants Act,
are reasonable and correct in the Courts objective opinion.

(d)
A.B. understands the:

(i)         nature
of [ABs] diagnosed condition;

(ii)        options
and alternatives;

(iii)       multiple
steps involved in the Treatment;

(iv)       details
concerning the nature of the procedures and the drugs to be administered;

(v)        partial
irreversibility of the initiation of the Treatment by hormone blockers;

(vi)       irreversible
consequences of subsequent steps necessary to complete the process of gender
transition, including but not limited to further escalation of hormonal
treatment, several surgeries, psychological and/or psychiatric care, and
palliative care; and

(vii)      presence
or absence of medical evidence of the reasonably foreseeable benefits and risks
of the Treatment;

(e)        A.B. has the mental and emotional
fitness and maturity to consent to the Treatment based on a thorough evaluation
of A.B., and as determined in relation to the requirements of the Practice Standards
and Professional Guidelines of the College of Physicians and Surgeons of
British Columbia, and otherwise as pursuant to the requirements of the law;

(f)         A.B. has actually given informed
consent to the Treatment, as per the requirements of the Practice Standards and
Professional Guidelines of the College of Physicians and Surgeons of British
Columbia, and otherwise as pursuant to the requirements of the law;

(g)        the implementation of the
Treatment unjustifiably infringes the sections 2(a) and (b), and 7
Charter
rights of C.D. and/or A.B.;

and pending a review by this Honourable Court of expert
evidence provided by the parties from academic disciplines including but not
limited to:

(a)        law of informed consent;

(b)        bio-medical ethics;

(c)        pediatric endocrinology;

(d)        pediatric neurology;

(e)        child and adolescent
psychiatry;

(f)         child psychology;

(g)        medical history;

(h)        medical statistics; and

(i)         the study of relevant diseases including breast,
ovarian, uterine, cervical and other cancers, diabetes, osteoporosis, stroke,
sexually transmitted infections, erythrocytosis (having a higher than normal
number of red blood cells), severe liver dysfunction, coronary artery disease,
cerebrovascular disease, and hypertension.

[94]

The application in respect of the
Infants Act
issues raised in
the relief sought in the petition arose in the context of a written agreement CD
entered into with EF on 30 January 2015 (the Family Agreement). There the
parties agreed (in part):

1.         THAT CD and EF will each continue to exercise
all parental responsibilities with respect to AB and



(f)         subject to section 17 of the
Infants Act
,
giving, refusing or withdrawing consent to medical, dental and other
health-related treatments for the child;



(h)        giving, refusing
or withdrawing consent for the child, if consent is required;

[95]

The language in the Family Agreement duplicates s. 41 of the
FLA
,
which states that parental responsibilities with respect to a child include

(f) subject to section 17 of the
Infants
Act
, giving, refusing or withdrawing consent to medical, dental and other
health-related treatments for the child;

[96]

In brief, in the Provincial Court proceedings and in the Supreme Court
petition, CD was, in effect, endeavouring to determine the scope of his
parental responsibility to play a role in consenting to ABs medical treatment.
That responsibility is subject, by agreement and by law, to the provisions of
s. 17 of the
Infants Act
. Hence, CD brought into question the
efficacy of ABs purported consent to the treatment under that provision. We
return to this question below.

[97]

In the petition proceeding, CD sought an order extending the Provincial
Court order restraining the treatment of AB for 45 days, until 5 April 2019. As
the Provincial Court order expired on 19 February 2019, he brought his
application returnable on that date. CD sought the extension to allow him time
to serve documents in support of a hearing of substance [
sic
] of the
petition

[98]

The second application before Justice Bowden was the application of AB
brought in his family law action. The relief sought there must be set out in
some detail.

[99]

AB sought, amongst others, these orders:

1.         An Order pursuant to paragraph 201(2)(b) of
the
Family Law Act
that the Applicant is permitted to bring this action
and to defend any further or future proceedings concerning his gender identity brought
by any person;



4.         A Declaration under section 37 of
Family
Law Act
, that it is in the best interest of the Applicant that he obtains
necessary medical treatment for gender dysphoria.

5.         A Declaration under the
Family Law Act
that, regardless of who his guardian is or may be from time to time, the
Applicant is exclusively entitled to consent to medical treatment for gender
dysphoria and to take any necessary legal proceedings in relation to his
medical treatment.

6.         An Order declaring that it is in the best
interests of the Applicant that:

a.         He be acknowledged
and referred to as male, both generally and with respect to any matters arising
in this proceeding, now or in the future; and that any references to him in
this proceeding, now or in the future, employ only male pronouns;

b.         That he be
identified, both generally and in these proceedings, by the name A.B.,
notwithstanding that his birth certificate presently identifies him as A.B.

7.         An Order declaring that

a.         Attempting to
persuade the Applicant to abandon treatment for gender dysphoria;

b.         Addressing the
Applicant by his birth name (also known as Dead Name)

c.         Referring to the
Applicant as a girl, or with female pronouns, whether to the Applicant
directly, or to third parties;

d.         Taking any legal
proceeding to attempt to interfere with medical treatment of the Applicant

constitutes
family violence pursuant to section 38 of the
Family Law Act
.

8.         An Order under the
Family Law Act
that the Respondent C.D. not have contact or parenting
time with the Applicant unless and until he agrees to respect the Applicants
gender identity and gender expression, supports treatment for the Applicants
gender dysphoria, and is taking no legal proceedings to interfere with medical
treatment for the Applicant.

9.         An Order that the Respondent not refer to
the Applicant by any name other than A.B. to any third parties including
schools and doctors; and that he use male pronouns when referring to the Applicant
to any person.

(AB also sought the change of name and gender
identification amendments we earlier described.)

[100]

Because CD
argues that he was treated in a procedurally unfair manner in the hearing
before Justice Bowden, we will spend some time reviewing the relevant
transcripts. In essence, CDs complaints are that he did not have notice that a
summary trial would proceed on that day; that the evidence of ABs doctors was
erroneously admitted; and that he did not have time to consider ABs evidence, which
he received the morning of the summary trial.

[101]

As for the
last two complaints, we would dismiss them summarily. CD received the evidence
tendered by AB on short notice because that was a term of the order made on
CDs
short leave application. CD has only himself to blame for the short time frame
he faced. And the exercise of the judges discretion to admit the affidavits
absent strict compliance with the rules is not seriously questioned.

[102]

On the
first point, the hearing before Justice Bowden began with an application by PHSA,
the doctors, and others for a publication ban protecting their identities. This
occupied some time at the outset of the proceedings.

[103]

Eventually
Ms. findlay, Q.C., on behalf of AB, was in the course of her submissions
on that issue and more generally. Shortly before the lunch recess on 19
February and likely prompted by the fact that matters were not progressing
quickly against the backdrop of limited court time, she said this:

MS. FINDLAY:  I should say that, in the Notice of
Ap  the  in order to facilitate the granting of the central order requested,
the applicant  the applicant in the family case is adjourning the request for
cognate orders, all cognate orders except for the s. 201(2)(b) and the
publication ban,
but we have requested orders declaring dads conduct to be
family violence, restricting dads contact and a number of other related orders
which we are adjourning to another day to  to facilitate the resolution of the
central issue in this case
.

[Emphasis
added.]

[104]

In our view, the reference to the central issue in this case that AB
wished to resolve in this hearing was the declaration as to ABs best interests
as requested in paras. 4, 5, and 6 of his notice of application. We would
paraphrase those issues as:

1)

whether it was
in ABs best interests to obtain the treatment;

2)

whether AB was
exclusively entitled to consent to the treatment; and

3)

whether
it was in ABs best interests to be acknowledged and referred to as male and be
identified by the name [AB] rather than his birth name.

[105]

That was made clear in an exchange between the judge and counsel for CD
the next day at the start of the hearing:

THE COURT:  Let me just say what I understood we
proceeded with yesterday, that was the application by Ms. findlays
client, which is Court File 190334  E190334, seeking certain orders under the
family act 
Family Law Act
, and seeking a publication ban, that we
havent yet dealt with,
and most importantly a declaration under the
Family
Law Act
, s. 37, that its in the best interests of the applicant that
he obtains the necessary medical treatment for gender dysphoria
.

From your standpoint I
was dealing with the application filed February 14
th
, thats 191565.

MR. DUNTON:  Yes.

THE COURT:  Seeking essentially, I think importantly
from your clients standpoint,
an injunction that would restrain the
continuing treatment
.

MR. DUNTON:  Yes, essentially.

THE COURT:  So Id like to get right to the substance of
that, those are the two applications that Im dealing with right now.

MR. DUNTON:  Okay.

THE COURT:  Whats happened or what youve described doesnt
really, in my view, impact on the substance that we have to deal with. We have
 I have been told that there are issues affecting this young boy that need to
be dealt with, thats whats important. Lets get on with that.

MR. DUNTON:  Very well. And I understood from
yesterday that I would be given some time to respond at the end.

THE COURT:  That will depend on how this unfolds.

MR. DUNTON:  Okay, thank you.

[Emphasis added.]

[106]

So it
rings hollow when CD suggests that he was not aware that the central issue in
the proceedings was before the court on 19 and 20 February 2019.

[107]

That said,
the central issue did not include the orders sought in para. 7 of ABs
notice of application declaring certain conduct to be family violence under
s. 38 of the
FLA.
While

the impact of any family violence on the
childs safety, security or well-being
is
a factor that the
court had to consider in assessing the best interests of the child under
s. 37

the
overarching issue addressed by the parties at the hearingthere was no basis
for the court to grant the declarations sought in para. 7. It appears that
these declarations, in para. 2(c) of the order, may have been included as an
oversight, as the judge made no findings in relation to family violence and his
reasons are silent on the issue. It also appears that CD did not raise this
issue before Bowden J. prior to the order being entered. Given the confused
nature of the proceedings, that is understandable, but unfortunate. Nonetheless,
we accept CDs argument that this issue was not properly before Bowden J. and we
would therefore set aside para. 2(c) of his order.
We have more to say below about the jurisdiction to make this kind of declaratory
order
.

[108]

As for the
complaint that CD did not know that he faced a summary trial on the best
interests issue on 19 and 20 February 2019, he knew that this was the central
issue before the court and any decision on it was bound to have a final effect.

[109]

In the end
we note paras. 9 and 10 of Justice Bowdens reasons:

[9]        While the parties have not conformed strictly with
the rules, none of the ten lawyers present in the courtroom raised any
objection to the procedures followed.

[10]      Keeping in mind the
object of the Supreme Court Family Rules, it is my view that any procedural
irregularities in these proceedings should not trump the important substantive
issues that must be decided.

[110]

With the
exception of the orders sought in para. 7 of ABs notice of application, we
would not give effect to CDs submissions based on procedural fairness.

2. Authority to
consider compliance with s. 17 of the Infants Act

[111]

We have
described above the essential applications before Justice Bowden and now
develop more fully the jurisdictional issues that present in this appeal.

[112]

The most
critical orders made by the judge are these declaratory orders:

1.         It is declared under s. 37 of the
Family
Law Act
that it is in the best interests of A.B. that:

(a)        he receive the
medical treatment for gender dysphoria recommended by the Gender Clinic at
BCCH;

(b)        he be acknowledged
and referred to as male, both generally and with respect to any matters arising
in these proceedings, now or in the future, and any references to him in
relation to this proceeding, now or in the future, employ only male pronouns;

(c)        he be identified,
both generally and in these proceedings, by the name he has currently chosen,
notwithstanding that his birth certificate presently identifies him under a
different name.

2.         It is declared under the
Family Law Act
that:

(a)        A.B. is exclusively
entitled to consent to medical treatment for gender dysphoria and to take any
necessary legal proceedings in relation to such medical treatment;



(c)        Attempting to persuade A.B. to abandon
treatment for gender dysphoria, addressing him by his birth name, referring to
A.B. as a girl or with female pronouns whether to him directly or to third
parties, shall be considered to be family violence under s. 38 of the
Family
Law Act
.

[113]

These are
bald declarations purportedly made under ss. 37 and 38 of the
FLA
. One
must question the authority to make such declarations under Part 4 of the
FLA
.
We use the phrase bald declarations to indicate that they are declarations
not otherwise coupled with a substantive order in relation to the care of AB. They
are declarations
simpliciter
.

[114]

The best
interests of the child is undoubtedly the paramount consideration animating
Part 4 of the
FLA
. But in considering the authority to make orders under
Part 4, it is necessary to note the context in which best interests are to be
considered within this part of the statutory scheme. That context is set out in
s. 37(1):

In making an agreement or order under this Part respecting
guardianship, parenting arrangements or contact with a child
, the parties
and the court must consider the best interests of the child only.

[Emphasis added.]

[115]

Subsection
37(2) then sets out what
must
be considered in determining the best
interests of the child.

[116]

This
includes family violence and its impact, which must be considered under
ss. 37(2)(g) and (h). The criteria for assessing family violence are set
out in s. 38. Neither section contemplates the making of a bald
declaration of best interests or conduct amounting to family violence.

[117]

These considerations are relevant in making an agreement or order under
Part 4
respecting
guardianship, parenting arrangements or contact with a
child. This is important in the case before us because s. 17 of the
Infants
Act
is in play. That section provides:

17(1)    In this section:

"
health care
" means anything that is done
for a therapeutic, preventive, palliative, diagnostic, cosmetic or other health
related purpose, and includes a course of health care;

"
health care provider
" includes a person
licensed, certified or registered in British Columbia to provide health care.

(2)        Subject to subsection (3), an infant may consent
to health care whether or not that health care would, in the absence of
consent, constitute a trespass to the infants person, and if an infant
provides that consent, the consent is effective and it is not necessary to
obtain a consent to the health care from the infants parent or guardian.

(3) A request for or consent, agreement or acquiescence to
health care by an infant does not constitute consent to the health care for the
purposes of subsection (2) unless the health care provider providing the health
care

(a) has explained to the infant and
has been satisfied that the infant understands the nature and consequences and
the reasonably foreseeable benefits and risks of the health care, and

(b) has made reasonable efforts to determine and has concluded
that the health care is in the infants best interests.

[118]

Clearly
the issue of an infants best interests in matters of health care, by statute,
is within the purview, at least initially, of the childs health care
provider under s. 17 of the
Infants Act
. This is clear from a
reading of s. 17 itself, and importantly, it is buttressed by the specific
direction in para. 41(f) of the
FLA
that parental responsibilities are
expressly subject to s. 17 of the
Infants Act
.

[119]

If we view
s. 37 of the
FLA
as countenancing the making of a bald best
interests declaration in the matter of the provision of health care
services, we are risking the courts interference with the best interests
determination, which is, by statute, entrusted to the childs health care
provider. In our view, s. 37 deals only with considerations to be taken
into account in the making of an agreement or order respecting guardianship,
parenting arrangements or contact with the child. The provision does not
contemplate freestanding judicial declarations as to the best interests of the
child that are unconnected with agreements or orders respecting guardianship,
parenting arrangements, or contact. In particular, where a child has consented
to health care in accordance with s. 17 of the
Infants Act
,
s. 37 of the
FLA
does not furnish a court with authority to enter
upon a
de novo
consideration of the childs best interests in respect of
medical treatment.

[120]

How does
this analysis impact the case? Declaration 1(a) cannot stand, but the effective
outcomeupholding ABs consent to gender transition treatmentcan be sustained,
as we discuss below.

3. The best interests
declarations

[121]

We return
to the case on appeal. We have said that the best interests issue is engaged
where an order is being made under Part 4 respecting guardianship, parenting
arrangements or contact with the child, AB. However, this was not the case
before Justice Bowden. As noted above, AB restricted his application to the
central issue of whether it was in ABs best interests to receive the treatment
for his gender dysphoria.

[122]

We
consider it noteworthy that the order sought in para. 8 of ABs
application involved CDs contact with him:

8.         An Order under the
Family Law Act
that the Respondent C.D. not have contact or parenting time with the Applicant
unless and until he agrees to respect the Applicants gender identity and
gender expression, supports treatment for the Applicants gender dysphoria, and
is taking no legal proceedings to interfere with medical treatment for the
Applicant.

[123]

If the
judge was indeed making such an order, the consideration of best interests
would be within s. 37(1) of the
FLA
. But he was not, as that
application was clearly adjourned by counsel in the exchange in court on 19
February 2019 reproduced above.

[124]

We turn to
CDs application. It was pursuant to the petition in action S-191565 and it
sought an order temporarily restraining the gender transition treatment. It was
brought in the context of CD seeking an injunction (at para. 2(b)):

pending a review by this Honourable Court of expert evidence
provided by the parties from academic disciplines including but not limited to:

(a)        law of informed consent;

(b)        bio-medical ethics;

(c)        pediatric endocrinology;

(d)        pediatric neurology;

(e)        child and adolescent psychiatry;

(f)         child psychology;

(g)        medical history;

(h)        medical statistics; and

(i)         the study of relevant
diseases including breast, ovarian, uterine, cervical and other cancers,
diabetes, osteoporosis, stroke, sexually transmitted infections, erythrocytosis
(having a higher than normal number of red blood cells), severe liver
dysfunction, coronary artery disease, cerebrovascular disease, and
hypertension.

[125]

In our view, CDs petition was a misconceived proceeding. The only way
in which CD had standing to seek any relief was in the context of his role as ABs
guardian and parent with parenting responsibilities. CDs application ought to
have sought an order respecting guardianship as contemplated by s. 37;
alternatively, it ought to have requested directions under s. 49 of the
FLA
,
which permits a childs guardian to apply to a court for directions respecting
an issue affecting the child.

[126]

While
acknowledging the evidence at the summary trial of disingenuity on CDs part
(at para. 43), Bowden J. considered CDs application in the context of CDs
shared responsibility under the Family Agreement regarding consent to medical,
dental and other health related treatments for the child, a responsibility
acknowledged to be subject to s. 17 of the
Infants Act
. Given this,
his order could not have addressed the issue of consent to medical treatment
unless it was shown that valid consent to such treatment had not been given
under s. 17 of the
Infants Act.


[127]

We turn to
discuss how the judge approached this consideration.

[128]

Bowden J.
first gave little weight to the expert evidence tendered by CD tending to question
the efficacy of the gender transition treatment proposed for AB (at para. 49).
Generally, he noted that neither expert had examined or interviewed AB and
offered only general opinions. He considered their views to be of such a
generic nature that they are of little use in evaluating the best interests of
AB (at para. 49). More specifically, the judge accepted the view that the
treatment should not be further delayed in light of ABs risk of suicide (at paras. 5053).

[129]

Critically, in the context of s. 17 of the
Infants Act
,
Bowden J. found that ABs consent was sufficient for the treatment to proceed (at
para. 54). He then concluded (at para. 56):

Having considered the form of
consent signed by A.B. and the evidence of I.J., G.H. and A.C., I am satisfied
that A.B.s health care providers have explained to A.B. the nature and
consequences as well as the foreseeable benefits and risks of the treatment
recommended by them, that A.B. understands those explanations and the health
care providers have concluded that such health care is in A.B.s best
interests.

[130]

Essentially,
and correctly in our view, Bowden J. approached the review of the s. 17
issuewhether AB had the capacity to consent under s. 17(2) of the
Infants
Act
with a deferential review of the actions and determinations of the
health care providers in purported compliance with the prerequisites to a valid
consent set by s. 17(3).

[131]

On the
record here we see no basis to suggest that the judges conclusion in this
regard was in erroras we indicated at the conclusion of argument.

[132]

Moreover,
we see no merit to CDs submission that the consent form signed by AB is flawed
in numerous respects. We consider the form to be totally adequate to its
purpose.

[133]

The larger
question, however, is whether a consent given under s. 17 of the
Infants
Act
, and in particular whether s. 17(3) has been complied with, is
open to review by a court. In our view, the answer must be yes. The issues encompassed
by s. 17 must be justiciable, but the jurisdiction is limited.

[134]

One way in
which the issue may come before the courts is in an application to determine
the extent of parental responsibilities under s. 41(f) of the
FLA
. Under
s. 41(f), parental responsibility for giving, refusing or withdrawing
consent to medical, dental and other health related treatments for the child
is subject to s. 17 of the
Infants Act
. Consistent with this, the
Family Agreement acknowledges that CDs responsibilities to participate in
health care decisions affecting AB are subject to s. 17. This reflects a
carefully legislated balance between parental responsibilities, medical
expertise, the protection of young people, and the right of a capable
individual to medical self-determination.

[135]

Clearly subject
to s. 17 means subject to a lawful exercise of the rights accorded to
mature minors under s. 17. The lawful exercise of those rights requires a
health care provider to assess whether the infant understands the nature,
consequences, benefits, and risks of the proposed treatment, and whether the
treatment is in that individuals best interests.

[136]

The
courts approach to that review must be deferential given the legislative
intent behind s. 17 to recognize the autonomy of mature minors and the
expertise and good faith of the health care providers.

[137]

As referenced above, the relief sought in CDs petition is vastly beyond
the scope of permissible review of a s. 17 determination. The
Infants
Act
has made it clear that health care professions, not judges, are best
placed to conduct inquiries into the state of medical science and the capacity
of their patients when it comes to questions of minors medical decision-making.
The statutory deference accorded to health care providers appropriately
protects minors medical autonomy by providing a limited scope of review. In
this case, Bowden J.s ultimate finding on this issue was made in accordance
with this principle and within his limited jurisdiction.

[138]

To summarize our disposition of the issues discussed here, it is our
view that:

(a)      there is no jurisdiction under
ss. 37 and 38 of the
FLA
to make bald declarations as to the best
interests of the child or family violence in the absence of specific orders
respecting guardianship, parenting arrangements or contact with a child under
Part 4 of the
FLA
; and

(b)      in the context of a
guardians responsibilities under the
FLA
, a consent given under
s. 17 of the
Infants Act
is reviewable by the court having regard to
whether the infant has legal capacity to consent, and specifically:

(i)  whether the health care
provider has explained to the infant and has been satisfied that the infant
understands the nature and consequences and reasonably foreseeable benefits and
risks of the health care; and

(ii) whether
the health care provider has made reasonable efforts to determine, and has
concluded, that the health care is in the infants best interests.

[139]

The
established jurisprudence will guide the reviewing court in scrutinizing the
determination of capacity and informed consent: see e.g.,
A.C. v. Manitoba

(Director of Child and Family Services)
, 2009 SCC 30, especially at para. 96;
Ney v. Canada (Attorney General)
, 102 D.L.R. (4th) 136 (B.C.S.C.);
Hopp
v. Lepp
, [1980] 2 S.C.R. 192.

[140]

Clearly,
in the course of exercising the courts Part 4
FLA
jurisdiction, the
court may opine on what is in the childs best interests and may well make findings
in that regard. In considering the possibility of family violence in assessing the
best interests, the court may identify past conduct amounting to that, but an
appropriate order would not include a bald declaration that serves no useful
purpose.  We do not see authority to declare certain conduct as deemed to be
family violence for either present or future applications. Where the concern
about family violence warrants consideration of an order beyond those provided
for in Part 4 of the
FLA
, the court must look to Part 9 and the factors
to be considered in making protection orders (discussed below).

[141]

Respecting
the best interests consideration in this case, it must be recognized that
s. 17 of the
Infants Act
has entrusted health care providers with
the responsibility of assessing ABs understanding and capacity, and satisfying
themselves that his treatment decisions were in his best interests. The court should
not presume to declare a treatment in a minors best interests in light of its
limited authority, which is confined to reviewing compliance with s. 17.

[142]

Further,
the court should not presume to make a general declaration as to a minors
capacity to consent to medical treatment, as it did in para. 2(a) of the
Bowden Order. In declaring AB exclusively entitled to consent to medical
treatment for gender dysphoria, the judge again went beyond what was
appropriate in the circumstances of this case. As long as AB is a minor, the
Infants
Act
requires that the health care he seeks to receive, or that is
recommended to him, be compliant with s. 17(3). At law, he is exclusively
entitled to consent to a
specific
treatment for gender dysphoria only if
that
specific
treatment is one he understands and that a health care
provider has determined is in his best interests. If these requirements are not
met, his consent to treatment remains the responsibility of those accorded that
parenting responsibility on his behalf under the
FLA
.

[143]

Accordingly,
we would set aside the declarations in paras. 1(a) and 2(a) of the Bowden
Order, and substitute them with a declaration that in respect of the gender
transition treatment proposed for AB (and already begun), s. 17 of the
Infants
Act
has been complied with, ABs consent to that treatment is valid, and no
further consent from his parents, in particular CD, is required in that regard.

[144]

We would
also set aside the declarations in paras. 1(b) and (c) and para. 2(c)
of the Bowden Order, as these broad declarations went beyond what was properly
before the court. Below, we discuss other remedies to address the harm caused
to AB by CDs refusal to acknowledge ABs chosen name and gender. We would
leave para. 2(b) as is, with the declaratory language removed. Allowing a
child to conduct a proceeding without a litigation guardian is a
straightforward order of the court and requires no declaration.

C.

The Marzari Order (2019 BCSC 604)

[145]

Before
Marzari J., AB sought a protection order under ss. 183(2) and 183(3)(a)(i)
and (e) of the
FLA
to restrain CD from giving interviews and sharing
documents pertaining to his case, including ABs personal medical information,
with media organizations. CD opposed the application on the basis that bringing
public attention to ABs case was important to society and to his rights as a
parent.

[146]

Marzari J.
considered herself bound by Bowden J.s declaration that family members
addressing AB by his birth name, referring to him as a female or attempting to
persuade him to abandon treatment was a form of family violence. The focus of
her reasons, however, reflected the focus of ABs concerns regarding CDs
willingness to provide interviews to the media and to social media outlets
where he identified AB as female, used a female pseudonym, discussed ABs
personal and medical information and expressed his opposition to the treatment.

[147]

In
considering whether to grant a protection order, Marzari J. recognized that the
purpose of such an order is to ensure that courts have the means of ensuring
the safety of those who are at risk and that mere unpleasantness must be
distinguished from conduct that amounts to family violence. She found that AB
was in a particularly vulnerable position given his age, his dependency on both
his parents, his love for his father, his discomfort with his physical body,
his risk of suicide, and his exposure to bullying and harassment. She noted
that the definition of family violence in the
FLA
recognizes that the
risk of harm extends beyond physical violence, encompassing psychological
abuse in the form of harassment or coercion, and unreasonable restrictions or
preventions of a family members autonomy (at paras. 17, 19, and 20).

[148]

With respect to family violence, Marzari J. rejected an assertion by CD
that AB was not harmed by CDs publicly expressed concerns or comments about
ABs chosen gender identity and medical treatment. She considered the risk to
AB to be not simply a risk that AB could be identified through CDs public
opposition to his position but also that publishing and sharing deeply private
information was harmful to AB. The judge relied on the determinations made by
Bowden J., considering that they were not open to re-determination (at para. 11),
as well as the evidence before her of CDs conduct of publicly sharing ABs
information:

[46]      On all the evidence, I
find that CDs conduct both before and after the determinations made by this
Court indicate that he is likely to continue to engage in conduct that constitutes
family violence against AB, including through conduct already determined to be
family violence by this court, and the publication and sharing of deeply
private information that is harmful to AB.

[149]

Marzari J. also rejected CDs argument that his freedom of thought and
speech as well as his rights as a parent would be compromised by a protection
order:

[49]      CDs rights as a parent are necessarily guided and
constrained by the
FLA
and orders of this Court. His rights do not
include harming his child.

[50]      Neither is CDs freedom
of belief engaged by the orders sought. There is no requirement that CD change
his views about what is best for AB. It is only how he expresses those views
privately to AB and publicly to third parties that is affected.

[150]

She considered
the necessity of a protection order and the proportionality of the constraints
it would impose on CDs freedom of expression. In doing so, she found that
such an order was both necessary to restrain CDs public expression to protect
AB from harm, and proportionate as between protecting AB from the harm of a
public denial of his gender identity by his father and allowing CD to speak
publicly about his parental rights as they concern this deeply private aspect
of ABs innermost thoughts and feelings (at para. 64). She concluded that
the balance strongly favoured the protection of AB.

[151]

In granting the protection order, Marzari J. made these additional
findings:

[68]      I find that CDs sharing of ABs private
information has exposed his child to degrading and violent public commentary.
CD has nevertheless continued to support the media organizations posting this
commentary with additional interviews, and has expressed a desire for further
opportunities to do so.

[69]      I find that CD is using AB to promote his own
interests above those of his child, by making AB the unwilling poster child
(albeit anonymously) of CDs cause.

[70]      I find that this conduct puts AB at a high risk of
public exposure and acts of emotional or physical violence, in the form of
bullying, harassment, threats, and physical harm, including self-harm.

[71]      I find that CDs
attempts at anonymizing himself and AB do not immunize AB from the harms
associated with this publicity or the commentary arising from it. AB knows that
his father, the public commentators, and online posters are all talking about
him.

[152]

The judge
accepted that CD did not agree with AB as to what was in his best interests but
found that he had been irresponsible in the manner of expressing his
disagreement and the degree of publicity which he has fostered with respect to
this disagreement with his child (at para. 73).

[153]

Paragraph
1 of the Marzari Order was based on Bowden J.s declaration regarding family
violence. It restrains CD from (a) attempting to persuade AB to abandon
treatment for gender dysphoria, (b) addressing AB by his birth name, and (c) referring
to AB as a girl or with female pronouns whether to AB directly or to third
parties.

[154]

Paragraphs
2 and 3 of the Order restrain CD from publishing or sharing information or
documentation relating to ABs sex, gender identity, sexual orientation, mental
or physical health, medical status or therapies, other than with his legal
counsel and others involved in the petition proceeding, the court, medical
professionals, and any other person authorized by AB in writing or by the
court. These paragraphs also restrain CD from authorizing anyone, other than
his own retained counsel, to access or make copies of any of the files from the
court registry in relation to this or any related proceeding.

[155]

The term
of the protection order was set at one year, subject to any extension issued by
the court.

1.

Protection orders and family violence

[156]

Protection
orders, which fall under Part 9 of the
FLA
entitled Protection from
Family Violence, are powerful tools to address family violence.

[157]

Family violence is defined in s. 1 of the
FLA
as:

(a)
physical
abuse of a family member, including forced confinement or deprivation of the
necessities of life, but not including the use of reasonable force to protect
oneself or others from harm,

(b)
sexual
abuse of a family member,

(c)
attempts
to physically or sexually abuse a family member,

(d)
psychological
or emotional abuse of a family member, including

(i)
intimidation, harassment, coercion or
threats, including threats respecting other persons, pets or property,

(ii)
unreasonable restrictions on, or
prevention of, a family members financial or personal autonomy,

(iii)
stalking or following of the family
member, and

(iv)
intentional damage to property, and

(e)
in the case of a child, direct or
indirect exposure to family violence;

[158]

Under s. 183(1) of the
FLA
, a protection order may be
made on application by a family member
claiming to be an at-risk family member, by a person on behalf of an at-risk
family member, or on the courts own initiative. An order
need
not be made in conjunction with any other proceeding or claim for relief under
the
FLA
. An at-risk family member
is defined in s. 182 as

a person whose safety and
security is or is likely at risk from family violence carried out by a family
member;

[159]

A court may grant a protection order under s. 183(2)
if it determines that family violence is likely to occur against an at-risk
family member. Under s. 183(3), an order may include one or more of the following:

(a)
a
provision restraining the family member from

(i)
directly or indirectly
communicating with or contacting the at-risk family member or a specified
person,

(ii)
attending at, nearing
or entering a place regularly attended by the at-risk family member, including
the residence, property, business, school or place of employment of the at-risk
family member, even if the family member owns the place, or has a right to
possess the place,

(iii)
following the
at-risk family member,

(iv)
possessing a weapon,
a firearm or a specified object, or

(v)
possessing a licence,
registration certificate, authorization or other document relating to a weapon
or firearm;

(b)
limits on the family member in
communicating with or contacting the at-risk family member, including
specifying the manner or means of communication or contact;

(c)
directions to a police officer to

(i)
remove the family
member from the residence immediately or within a specified period of time,

(ii)
accompany the family
member, the at-risk family member or a specified person to the residence as
soon as practicable, or within a specified period of time, to supervise the
removal of personal belongings, or

(iii)
seize from the
family member anything referred to in paragraph (a) (iv) or (v);

(d)
a provision requiring the family member
to report to the court, or to a person named by the court, at the time and in
the manner specified by the court;

(e)
any terms or conditions the court
considers necessary to

(i)
protect the safety and
security of the at-risk family member, or

(ii)
implement the order.

[160]

Under
s. 183(4), protection orders expire after one year unless the court
otherwise orders.

[161]

Sections
184 and 185 prescribe what must be considered in determining whether to make a
protection order:

184(1) I
n determining whether to make an order under this
Part, the court must consider at least the following risk factors:

(a) any history of family violence by the family member against whom
the order is to be made;

(b) whether any family violence is repetitive or escalating;

(c) whether any psychological or emotional abuse constitutes, or is
evidence of, a pattern of coercive and controlling behaviour directed at the
at-risk family member;

(d) the current status of the relationship between the family member
against whom the order is to be made and the at-risk family member, including
any recent separation or intention to separate;

(e) any circumstance of the family member against whom the order is to
be made that may increase the risk of family violence by that family member,
including substance abuse, employment or financial problems, mental health
problems associated with a risk of violence, access to weapons, or a history of
violence;

(f) the at-risk family members perception of risks to his or her
own safety and security;

(g) any circumstance that may increase the at-risk family members
vulnerability, including pregnancy, age, family circumstances, health or
economic dependence.

(2) If family members
are seeking orders under this Part against each other, the court must consider
whether the order should be made against one person only, taking into account

(a) the history of, and potential for, family violence,

(b) the extent of any injuries or harm suffered, and

(c) the respective vulnerability of the applicants.



185
If a child is a family member, the court must consider, in
addition to the factors set out in section 184
[whether to make
protection order]
,

(a) whether the child may be exposed to family violence if an order
under this Part is not made, and

(b) whether an order
under this Part should also be made respecting the child if an order under this
Part is made respecting the childs parent or guardian.

[162]

What is apparent
from reading these provisions generally is that the protection order framework
is predicated on a finding that conduct meets the definition of family violence
in s. 1. Once this is determined, an assessment of factors that include a
history of family violence and whether it is repetitive or escalating, can lead
to an order restraining or limiting certain behaviour. The orders that may be
made under s. 183(3) are clearly directed to protecting the safety and
security of at-risk family membersfrequently separating partiesfrom serious
physical, sexual, or psychological abuse, and orders that restrain and limit
communications form a part of that objective.

[163]

There is no jurisprudence interpreting these provisions in a comparable
context to the case before us.
Morgadinho v. Morgadinho
, 2014 BCSC 192
and
S.M. v. R.M.
,

2015 BCSC 1344, cases cited by Marzari J.,
address protection orders in the more usual context of family violence as between
separating parties. That said, we would agree with Fitch J. (as he then was) in
S.M.
(at para. 25) that in considering whether a protection order
is necessary, judges should take into account:

a variety of factors that frame the risk analysis in
determining whether family violence is likely to occur.
The
inquiry is future oriented,
but it takes its shape from past conduct and
present circumstances
that inform the assessment of risk.

[Emphasis added.]

[164]

The
ultimate purpose of a protection order is to prevent future family violence,
and the court must assess this risk taking into account the factors under
s. 184. A history of family violence, while one factor, is in our view an
important one, as a risk analysis will usually begin with past conduct.

2. Application
to the Marzari Order

[165]

Paragraph 1 of the Marzari Order restrains CD from


i.

attempting to persuade AB to abandon treatment for gender dysphoria;


ii.

addressing AB by his birth name; and


iii.

referring to AB as a girl or with female pronouns whether to AB directly
or to third parties

[166]

Paragraph 2 restrains CD from, directly or indirectly through an agent
or third party, publishing or sharing information or documentation

2.

relating
to ABs sex, gender identity, sexual orientation, mental or physical health,
medical status or therapies, other than with the following:


i.

his legal counsel;


ii.

legal counsel for AB, EF, and the named respondents in the Petition
currently filed as Vancouver Registry S-191565;


iii.

the Court;


iv.

medical professionals engaged in ABs care or CDs care;


v.

any other person authorized through written consent of AB; and


vi.

any other person authorized by order of this court;

[167]

In this
case, Marzari J. assumed that the conduct identified in para. 2(c) of the
Bowden Orderattempting to persuade AB to abandon the treatment, addressing him
by his birth name and referring to him as a girl or with female pronounsconstituted
family violence as defined in the
FLA
. She made additional findings that
CDs conduct in speaking publicly about ABs personal issues was harmful to AB.

[168]

While the
judge did not explicitly conclude that this conduct constituted family
violence, her finding that it was harmful to AB appears to ground her
conclusion that CD was likely to continue to engage in conduct that
constitutes family violence against AB. We take this from para. 46 of her
reasons, where she found that CDs conduct both before and after the
determinations made by this Court indicated that he was likely to continue to engage
in conduct that constitutes family violence against AB, through conduct
already determined to be family violence by this court, and the publication and
sharing of deeply private information that is harmful to AB.

[169]

The declaration
in para. 2(c) of the Bowden Order may have formed the basis for ABs
decision to take the matter further and seek a protection order. It did form
the initial basis for Marzari J.s consideration of family violence. This is
indeed unfortunate, as it is our view that raising the issue of family violence
in the context of this case caused the parties to become increasingly polarized
in their positions, thus exacerbating the conflict and raising the stakes in
the litigation. We see none of this to be in ABs best interests.

[170]

Moreover,
given our opinion that para. 2(c) of the Bowden Order should be set aside,
and perhaps more importantly the fact that Bowden J. made no findings on the
issue of family violence in this context, para. 1 of the Marzari Order should
also be set aside.

[171]

There is
evidence that CDs refusal to acknowledge ABs gender is clearly hurtful to AB,
but there is insufficient evidence in the record before both Bowden J. and
Marzari J. that CDs conduct was grounded by an intent to hurt AB or that his refusal
to agree with ABs decision about the treatment was ultimately unresponsive to
AB when AB wished to disengage.

[172]

Without
more, there was insufficient evidence in the unique circumstances here to
ground a finding of family violencethat is, emotional or psychological
abuseas defined in the
FLA
. Significantly, neither judge conducted an
analysis of whether CDs conduct in relation to the name and pronouns he used
with AB, and his discussions of ABs treatment choices, were sufficiently
intentional or unresponsive to ABs communications with him to ground a finding
of family violence. Bowden J. simply made a declaration that this constituted
family violence without analysis (perhaps inadvertently as discussed above),
and Marzari J. based this part of the protection order on this declaration.

[173]

It is not
our intention to minimize in any way the pain that AB feels due to his fathers
refusal to accept his decision to identify as male and proceed with hormone
treatment. It is also not our intention to condone CDs conduct in refusing to
engage with the medical professionals responsible for ABs care and refusing to
engage in a more constructive way to communicate his views to AB.

[174]

However,
CD is entitled to his views and he is entitled to communicate those views to
AB. As difficult as this is, this difference of opinion alone cannot justify a
finding of family violence. As set out above, the evidence shows that AB is a
mature minor with the capacity to make his own decision about the medical
treatment recommended at this stage, and such capacity includes the ability to
listen to opposing views. It also includes the ability to disengage in conversations
that he finds uncomfortable or offensive. In fact, the evidence available suggests
that AB has done just that, and that CD has generally respected this decision
to disengage.

[175]

In
circumstances that do not fit squarely within the more obvious parameters of
the family violence provisions in the
FLA
, it is our view that some
caution should be exercised in identifying psychological or emotional abuse as
constituting family violence. This is especially important in cases such as
this, which involve a complex family relationship stemming from a profound
disagreement about important issues of parental roles and medical treatment. Moreover,
a finding of family violence in such circumstances is inconsistent with the
continuation of CDs parenting responsibilities.

[176]

That said,
CDs refusal to accept ABs chosen gender and address him by the name he has
chosen is disrespectful of ABs decisions and hurtful to him. As we discuss
below, there are other ways to address such conduct in a family law case.

[177]

Paragraph
2 of the Marzari Order was based on the judges own finding on the record
before her that CDs conduct in continuing to publish and share ABs deeply
private information was harmful to AB. The record before her, which she
reviewed in her reasons, supports this finding so far as it relates to
publication. For example:

·

In
two articles published in the online newspaper, the Federalist, CD was quoted
as referring to AB as a girl because she is a girl. Her DNA will not change
through all these experiments that they do. CD understood that this statement
might be construed as a violation of the Bowden Order but felt that he could
not honestly take any other stand.

·

The
Federalist articles referred to AB as [redacted] but originally identified him
by his chosen name. They also contained links to materials in the family law
case that included an unredacted copy of a letter sent to CD by ABs doctor
regarding ABs decision to proceed with hormone therapy.

·

Comments
posted on the Federalists website included personal, derogatory and harmful
comments about AB.

·

In
interviews with an organization known as Culture Guard, CD again referred to AB
as female and discussed his rejection of the permanence of ABs gender identity
and his opposition to ABs chosen treatment. He discussed ABs medical history
and trivialized ABs suicide attempt. He also expressed pleasure with the
amount of attention being given to his story.

·

CD
posted comments on Facebook in his own name regarding ABs case.

·

AB
described his reaction to these posts as follows:

Those posts make me terrified that my father
is going to go public in some way that will identify me and open me up to
terrible bullying or violence. If he speaks in public as my father about me
in my case, I will be outed and I can never go back in the closet.

My mom told me that there are also
interviews with my father on the Culture Guard website but I cannot bear to
watch them. It feels as if my dad is going behind my back and I feel really sad
and disappointed that he is doing that. I am scared to watch the interviews.

I believe that my father is associated with
groups that hate trans people, including Culture Guard.

I love my father. I want to have his name as
my middle name. When I was born, I was given the middle name [REDACTED] as
the female version of my dads name. But I cannot be around him unless he
respects who I am and my gender identity. It messes with my head and I cannot
stand his berating me all the time.

I am concerned for my physical
and emotional safety around my dad, and very worried what he will do.

[178]

In
bringing his concerns to public forums like the Federalist and Culture Guard,
CD apparently took no account of the extent to which AB would be negatively
affected. Not only did CD continue to disrespect ABs decisions, he also appeared
to be oblivious to the effect of his conduct on AB as well as the very derogatory
public comments related to AB posted on the Federalist website. Marzari J.s
finding that CD had made AB an unwilling poster child (albeit anonymously)
was well founded (at para. 69).

[179]

As
concerning as CDs conduct was, however, it does not necessarily follow that such
conduct equates to the kind of psychological or emotional abuse that would
constitute family violence under the
FLA
. As we have observed, the evidence
does not suggest that CD deliberately intended to harm AB; rather the evidence
suggests that CD cares deeply for AB but, as Marzari J. found, he has been
irresponsible in the way in which he has dealt with his disagreement with AB
about what is in ABs best interests. We agree that his conduct in this regard
has been seriously misguided but in the unique circumstances of this case, we
do not agree that it should be characterized as family violence justifying
the issuance of a protection order.

[180]

It is
apparent to us that Marzari J. was heavily influenced in her approach to family
violence by conduct already determined to be family violence by this court
(at para. 46). In the absence of the declaration in the Bowden Order, it
is questionable whether she would have proceeded further down that path,
particularly in light of her acknowledgement that restraining CD from publishing
and sharing information about the issues in this case would restrict his
freedom of expression not only within his own family but more broadly (at para. 47).
This is not to suggest that CDs right to expressive freedom precludes any
restrictions, a subject which we discuss below in respect of
Charter
values.

[181]

It is our
view, therefore, that para. 2 of the Marzari Order should be set aside. As
paras. 3, 4, and 5 were also made under s. 183, they should also be
set aside.

3. Other remedies:
Conduct orders

[182]

In a family law case, there are other ways to address conduct that has
been found to cause harm to another party. One way is by a conduct order under
ss. 222 and 227(c), which fall under Part 10, Division 5 of the
FLA
.
These provisions give the court broad powers to regulate the conduct of parties
to a family law proceeding.

[183]

Section 222 provides the purposes which should guide conduct orders:

222
At any time during a proceeding
or on the making of an order under this Act, the court may make an order under
this Division for one or more of the following purposes:

(a)
to facilitate the settlement of a family
law dispute or of an issue that may become the subject of a family law dispute;

(b)
to manage behaviours that might frustrate
the resolution of a family law dispute by an agreement or order;

(c)
to prevent misuse of the court process;

(d)
to
facilitate arrangements pending final determination of a family law dispute.

[184]

Under s. 227(c), a court may make an order requiring a party to

(c)
do or not do anything, as the court
considers appropriate, in relation to a purpose referred to in section 222.

[185]

Finally,
s. 225 gives specific authority to make orders restricting communication:

225 Unless it would be more
appropriate to make an order under Part 9
[Protection from Family Violence]
,
a court may make an order setting restrictions or conditions respecting
communications between parties, including respecting when or how communications
may be made.

[186]

Sections
222 and 227 do not limit the courts authority to the scope of current
proceedings. Section 222(a) allows orders regarding an issue
that may
become
the subject of a family law dispute (emphasis added). The power to
manage behaviours that might frustrateresolution or facilitate arrangements
similarly suggest court power to reach into issues incidental to the
litigation. The breadth of authority is underlined by s. 227(c), which
permits the court to require a party to do or not do anything in relation to
the purposes referred to in s. 222.

[187]

The conduct order provisions, like all provisions in the
FLA
, are
guided by the best interests of the child, including minimizing the impact of
conflict on a child. This is explicit in s. 199:

199 (1) A court must ensure that a proceeding under this Act
is conducted

(a) with as little delay and
formality as possible, and

(b) in a manner that strives to

(i) minimize conflict between, and
if appropriate, promote cooperation by, the parties, and

(ii) protect children and parties
from family violence.

(2) If a child may be affected by a proceeding under this
Act, a court must

(a) consider the impact of the
proceeding on the child, and

(b) encourage the parties to focus on the best interests of
the child, including minimizing the effect on the child of conflict between the
parties.

[188]

In our
view, a conduct order, rather than a protection order with its serious
implications, is a tool that allows the court to ensure that a proceeding such
as this is conducted in a manner that strives to minimize the conflict between
the parties.

[189]

Sections
222 and 227 have been interpreted as giving the court broad discretion to
craft appropriate conduct orders: see
R.A. v.
W.A.
, 2018 BCSC 1910 at para. 219.
However, in crafting appropriate conduct orders, particularly orders that restrict
a partys ability to communicate with others, courts should take into account a
partys right to freedom of expression. In
Chellappa v. Kumar
, 2016 BCCA
2 [
Chellappa
], a conduct order
was described as a complete gag on either party
discussing the case with anyone (at para. 30).
This court (in
obiter
)
expressed
considerable doubt as to whether a trial judge has
jurisdiction to make a conduct order that so broadly restricts a partys
freedom of expression, but if such jurisdiction does exist, it should only be
invoked in the clearest of cases on a full evidentiary record (at para. 30).

[190]

Notwithstanding these concerns, it is our view that
CDs conduct would more appropriately have been addressed in the form of a
conduct order under s. 227(c) of the
FLA
.
Although the
relief sought in the original application did not include conduct orders, and
although such relief was not sought on appeal, we are of the view that it is
proper to consider the granting of such orders. CD has been afforded a full
opportunity to address the substance of an order that restricts his manner of
communication and the conduct orders we are considering are less severe and the
terms less restrictive than the protection orders granted below.

[191]

The issues the protection order aimed to address are
closely implicated in the ongoing litigation, not all of which were addressed
in the applications before Bowden J., and those that were addressed were under
appeal when the application was heard before Marzari J. A conduct order could
have been issued to facilitate the resolution of the ongoing issue of CDs
conduct in refusing to acknowledge ABs chosen name and gender and in
publishing ABs private information.

[192]

However, the
breadth of the courts authority to make conduct orders raises the issue of
balancing
Charter
values in the
FLA
context, which prioritizes
the childs best interests (per s. 199). Similar to
Chellappa
, this
case involves orders that limit freedom of expression. It also involves orders
that impinge on CDs parental role. It is the issue of
Charter
values to
which we now turn.

D.

Charter values

[193]

CD
challenges both the Bowden Order and the Marzari Order on the basis that they
violate his rights under ss. 2(a) and (b) of the
Canadian Charter of
Rights and Freedoms
to freedom of conscience or belief and freedom of expression,
as well as his liberty right under s. 7 of the
Charter
to make important
decisions for his child. In light of our conclusion that the relevant parts of
these orders should be set aside, it is not strictly necessary to address these
arguments. However, in assessing whether those orders should be replaced with a
conduct order, we will address CDs arguments, and some of those made by the
Attorney General and the intervenors, so far as they may be applicable in that
context.

1. Submissions

[194]

CD submits
that orders that require him to acknowledge AB as male violated his right to
freedom of conscience and belief under s. 2(a) of the
Charter
because they require him to adopt views that are not his own. He also submits
that both the Bowden and Marzari Orders infringe his s. 2(b) rights in
three ways: (1) they censor him from using ABs proper name and female pronouns
in speaking with AB or referring to AB as his daughter in communications with
third parties; (2) they compel him to refer to AB as a boy, to use male
pronouns and to use the male name AB has chosen when speaking to AB or when
speaking about AB to third parties; and (3) they censor him from discussing the
case with anybody except his lawyers, who are also censored from talking about
the case. CD says that referring to AB as his daughter lies at the core of
the purpose of s. 2(b)protecting truth-seeking.

[195]

CD further
submits that the orders that restrain him from discussing the medical treatment
with AB prevent him from playing an important parental role in discussing an
important medical decision with AB, thus violating his liberty right under
s. 7 of the
Charter
to make decisions for his child in fundamental
matters such as medical care.

[196]

CDs position
is supported by ARPA and JCCF.

[197]

ARPA
submits that a parents freedom to hold certain beliefs, which include beliefs
about gender, is protected by s. 2(b). It says that parents also have the
right and the duty to give guidance to their children in accordance with those
beliefs, and the state cannot prohibit parents from sharing their beliefs and
opinions with their children. While ARPAs submissions focus on the
interpretation of s. 183 of the
FLA
, the essence of its position is
that such provisionswhich we assume would include provisions for orders under
the
FLA
other than protection ordersshould be interpreted in light of their
text and their context within the
FLA
as a whole, as well as
consistently with the
Charter
.

[198]

JCCF
supports CDs position that the kind of orders made here violate CDs rights
under ss. 2(b) and 7 of the
Charter
.

[199]

ABs
position is that
Charter
values were appropriately considered by both
chambers judges, and that both of the impugned orders minimally intrude on CDs
freedom of speech while considering ABs right to be protected from harm. He
submits that the appellants arguments inappropriately focus on CDs
Charter
rights to the detriment of ABs rights.

[200]

EF
supports ABs position. She says that any discussion about
Charter
values
must take place within the confines of the statutory scheme under the
FLA
,
which is unchallenged. She submits that the best interests of the child are
not dictated by parental preferences and that the courts below applied the
FLA
and the
Infants Act
in a manner that is consistent with a proper
balancing of the constitutional interests engaged.

[201]

The
Attorney General submits that the
Charter
does not apply to judicial
orders made in the context of a private dispute, but he acknowledges that there
is some basis for considering whether such orders are consistent with
Charter
values. The Attorney General points out, however, that recent jurisprudence has
cast doubt on the appropriateness of considering
Charter
values in an
unstructured way. However, if
Charter
values are considered here, he submits
that the appropriate balance of rights was struck, especially given ABs
vulnerability to harm as a transgender youth.

[202]

West Coast
LEAF supports the position that the impugned orders are not subject to
Charter
review, and submits that parental responsibilities and preferences are
subordinate to their childrens rights at law. Egales submissions focus on the
lack of protection in s. 2(b) for violent or harmful speech.

2. Analysis

[203]

The law is
clear that the
Charter
does not apply to judicial orders made in private
disputes:
RWDSU v. Dolphin Delivery Ltd
., [1986] 2 S.C.R. 573. In
Young v. Young
,
[1993] 4 S.C.R. 3 and
P.(D.) v. S.(C.)
, [1993] 4 S.C.R. 141,
LHeureux-Dubé J. applied this principle to court orders made in private family
law disputes, but held that underlying
Charter
values are not to be
ignored by courts when making such decisions.

[204]

The
Attorney General points out recent judicial and academic commentary that has
been critical of the consideration of
Charter
values in making decisions
and interpreting legislation: see
Ojeikere v. Ojeikere
, 2018 ONCA 372,
Miller J.A.;
E.T. v. Hamilton-Wentworth District School Board
,
2017 ONCA 893;
Gehl v. Canada (Attorney General)
, 2017 ONCA 319, Lauwers
and Miller JJ.A. While each of these cases involve different circumstances, the
primary concern expressed is that reasoning based on
Charter
values lacks
the doctrinal rigour of a traditional
Charter
analysis, which must also
consider the competing principles in s. 1. The Attorney General also
points to
Wilson v. British Columbia (Superintendent of Motor Vehicles)
,
2015 SCC 47, where the Court held that
Charter
values had no role to
play in interpreting legislation in the absence of an ambiguity. This court
applied the same principle in the family law context in
J.E.S.D. v. Y.E.P.
,
2018 BCCA 286.

[205]

It is
clear the
Charter
values have no role to play in interpreting
legislation in the absence of an ambiguity. The reluctance to apply
Charter
values to statutory interpretation is based on the fact that the
Charter
applies directly to legislation and applying
Charter
values on top of
that would distort the interpretation process: see
R. v. Rodgers,
2006 SCC
15 at para. 19. Here, however, the issue does not involve interpreting
legislation
per se
, but rather whether orders permissible under
legislation should nonetheless be made in light of
Charter
values. We
appreciate that there are limits on a consideration of
Charter
values in
this context. Such considerations do not engage traditional
Charter
analysis but simply take into account important underlying values that are
embodied in the
Charter
when orders are sought that may interfere with
an individuals rights, such as freedom of expression. In taking these values
into account, it is also important to recognize that no
Charter
rights
are absolute, but are subject to the reasonable limits imposed by s. 1.

[206]

As CD
points out, the values underlying the right to freedom of expression include
finding the truth through the open exchange of ideas, which extends to
protecting minority beliefs that the majority regard as wrong or false: see e.g.,
Irwin Toy Ltd. v. Quebec (Attorney General)
, [1989] 1 S.C.R. 927 [
Irwin
Toy
];
R. v. Zundel
, [1992] 2 S.C.R. 731 at para. 22. However,
because the right to freedom of expression is not absolute, limitations may be
justified in light of competing rights, interests, and values: see e.g.,
Irwin
Toy
;
Saskatchewan (Human Rights Commission) v. Whatcott
, 2013 SCC 11.

[207]

Competing
rights, interests, and values, in the context of a private family law dispute,
will of course include consideration of the best interests of the child. As
McLachlin J. (as she then was) held in
Young
, the
Charter
guarantee
of freedom of expression does not protect conduct that violates the best
interests of the child test.

[208]

Similarly,
the right of parents to make decisions for their child in fundamental matters
such as medical care, which is part of the liberty interest of parents
protected under s. 7 of the
Charter
, is not unconstrained. That
liberty interest is based on the common laws long-standing recognition that
parents are in the best position to make all necessary decisions to ensure the
well-being of their child. That recognition is based on the presumption that
parents act in the best interests of their child. In circumstances where
parents are not acting in the best interests of their child, that parental
liberty interest may be infringed where it is necessary for the state to
intervene to protect a child whose life and security are in jeopardy. This
occurs in circumstances where the child is unable to assert his or her rights:
see
B.(R.) v. Childrens Aid Society of Metropolitan Toronto
, [1995] 1 S.C.R.
315.

[209]

In the
circumstances of this case, however, the child AB is able to assert his rights,
and has done so in accordance with the law. In addition, the court below has made
findings that CDs conduct has been contrary to ABs best interests. In this
context, it is our view that CDs assertion that his parental rights under
s. 7 of the
Charter
have been violated by the kind of orders made
has no merit. The same can be said for CDs rights under s. 2(a).

[210]

Bowden J.
did not discuss
Charter
values but Marzari J. did to a limited extent.
She did not consider that CDs freedom of belief was engaged, as he was only
being restrained in how he was to express his views both privately to AB and
publicly to third parties. She was aware that restraining CDs ability to
discuss this case would restrict his freedom of expression not only within his
family but also more broadly (at para. 47). However, she considered that
CDs rights as a parent were necessarily guided and constrained by the
FLA
and
court orders, and did not include harming his child (at para. 49). In our
view, these considerationswhile in the context of considering a protection
orderare consistent with the principles enunciated in
Young
.

[211]

In
general, caution should be exercised in limiting a parents discretion, guided
by their own opinion and belief, to parent as they see fit. However, as we have
noted, this is a unique case that involves a fathers disagreement about what
is in his childs best interests in relation to the childs identity, gender,
and medical treatment for which the child has validly consented.

[212]

CDs
refusal to respect ABs decisions regarding his gender identity is troublesome.
The evidence shows that his rejection of ABs identity has caused AB
significant pain and has resulted in a rupture of what both parties refer to as
an otherwise loving parent-child relationship. This rupture is not in ABs best
interests. He clearly wants and needs acceptance and support from his father.

[213]

While of
course CD is fully entitled to his opinions and beliefs, he cannot forget that
AB, now a mature 15-year-old, with the support of his mother and his medical
advisors, has chosen a course of action that includes not only hormone
treatment, but a legal change of his name and gender identity.

[214]

It is our
view that in these circumstances, a limited conduct order, made with the
objective of protecting the best interests of AB, is consistent with the
Charter
values underlying ss. 2(a), 2(b), and 7. CD has the right to his opinion
and belief about ABs gender identity and choice of medical treatment. His
right to hold a contrary opinion would not be unduly affronted by an order that
CD respect ABs choices by acknowledging them in his communications with AB and
publicly with third parties, both generally and in respect of these
proceedings. His right to express his opinion publicly and to share ABs
private information to third parties may properly be subject to constraints
aimed at preventing harm to AB. However, we would not restrict CDs right to
express his opinion in his private communications with family, close friends
and close advisors, provided none of these individuals is part of or connected
with the media or any public forum, and provided CD obtain assurances from
those with whom he shares information or views that they will not share that
information with others.

[215]

We would also not prohibit CD from expressing his opinion to AB about
ABs choice to continue with hormone treatment. We consider such a direction to
interfere too closely in the role of a parent. As acknowledged by this court in
Van Mol v. Ashmore
, 1999 BCCA 6, a childs capacity to consent does not
remove all parental involvement from their medical decisions:

[89]      The position of the parents at common law is
straightforward. If the child does not have sufficient intelligence and
understanding to have the capacity to consent, then only the parents can
consent and their consent will be sufficient. But once the child has sufficient
intelligence and understanding to have the capacity to consent, then only the
consent of the child will do. The capacity of the parents to consent on behalf
of the child does not coexist with the childs own capacity to consent or to
refuse consent. It could not be otherwise.
But that is not to say that the
parents need not be involved in the process of explanation, instruction and
advice leading to the obtaining of the informed consent of the child. They
should be involved as part of that process wherever possible
.

[Emphasis added.]

[216]

CDs
attempts to be involved in the process leading to AB giving his consent to the
hormone treatment have been fueled by positional stances without any direct
involvement with ABs medical team. This is so despite the evidence of the
teams efforts to bring him into the discussion. This is not the kind of
parental involvement contemplated by the above passage. We therefore urge CD to
do two things: first, engage with ABs medical team in an effort to consider
other points of view and understand the basis for their recommendations; and
second, exercise restraint in his approach with AB and make every effort to
listen to ABs point of view. If he fails to do these two things, the rupture
in his relationship with AB will likely not heal, which would not be in ABs
best interests.

[217]

Finally,
we would restrict these conduct orders to the same one-year term as the
previous protection order, subject to any extension on application to the
Supreme Court.

E.

Conclusion on the Bowden and Marzari Orders

[218]

In the
result, we would allow the appeal of the Bowden Order on the limited basis described
above and set aside the declarations made in paras. 1(a)(c) and 2(a) and
(c) of that order.

[219]

We would
substitute therefore a declaration that in respect of the gender transition
treatment proposed for AB (and already begun), s. 17 of the
Infants Act
has been complied with, ABs consent to that treatment is valid, and no further
consent from his parents, in particular CD, is required in that regard. ABs
consent to fresh treatment modalities is not before the court at this time, and
would in any event require fresh consent.

[220]

With
respect to paras. 1(b) and (c) of the Bowden Order, we would substitute a conduct
order under s. 227(c) of the
FLA
that CD:


i.

acknowledge and refer to AB as male and employ male pronouns, both
generally and with respect to any matters arising in these proceedings; and


ii.

identify AB by the name he has chosen, both generally and with respect
to matters arising in these proceedings.

[221]

Paragraph
2(b) should remain as is, with the language respecting declarations removed.
Allowing a child to conduct a proceeding without a litigation guardian is a
straightforward order of the court and requires no declaration.

[222]

We would
also allow the appeal of the Marzari Order and set aside the protection orders
made. We would substitute a conduct order under s. 227(c) of the
FLA
that CD shall not, directly or indirectly through a third party, publish
information or provide documentation relating to ABs gender identity, physical
and mental health, medical status or treatments, other than with:


i.

his retained legal counsel;


ii.

retained legal counsel for AB or EF;


iii.

medical professionals engaged in ABs care or CDs care;


iv.

any other person authorized by ABs written consent; and


v.

any other person authorized by court order.

[223]

This order
should not restrict CDs right to express his opinion in his private
communications with family, close friends and close advisors, provided none of
these individuals is part of or connected with the media or any public forum, and
provided CD obtain assurances from those with whom he shares information or
views that they will not share that information with others.

[224]

The
conduct orders should be effective for a one-year term commencing from 15 April
2019, subject to any extension on application to the Supreme Court.

F. The McEwan Order

[225]

The thrust
of CDs position in appealing the dismissal of his action is that, because
Marzari J. directed that he refile his petition as an action, it must be taken
to be a compliant family action. Because of Marzari J.s order, he submits the
question of his action continuing is
res judicata
, applying to strike it
was a collateral attack, and it was not vexatious or an abuse of process.

[226]

With
respect to his document production application, he states that he would have
used the documents in the appeal against the Bowden and Marzari Orders. He
asserts that special costs were unwarranted and that the lack of reasons
prevents proper appellate review.

[227]

In our
view, CDs position is without merit. He filed a petition under the
Supreme
Court Civil Rules
, B.C. Reg. 168/2009 seeking relief under the
FLA
.
Marzari J.s order that he refile it as a family law action simply recognized
the procedural impropriety of this.

[228]

Correcting
a procedural defect in an action does not prevent it from being vexatious or an
abuse of process. As McEwan J. correctly assessed, and identified over the
course of the hearing, CDs action was both of those things.

[229]

It is clearly
both vexatious and an abuse of process to start a second proceeding for identical
issues being litigated in an already-commenced proceeding.

[230]

Further,
in CDs own argument on appeal, he states that he sought to use the second
proceeding to access documents for appeal of the first, which is also an
obvious abuse of process in its attempt to breach the implied undertaking rule:
Juman v. Doucette
, 2008 SCC 8 at paras. 25, 26, and 29. In CDs
hearing before McEwan J., these straightforward principles were explained to
him in a manner sufficient to demonstrate the appropriateness of striking the
claim.

[231]

Special
costs awards, which are discretionary, are entitled to deference:
Krist v.
British Columbia
, 2017 BCCA 78 at para. 58. The
Supreme Court
Family Rules
specifically provide the discretion to award these costs where
the pleading is struck as vexatious or an abuse or process: Rule 11-2(1). We
would decline to interfere with the chambers judges exercise of discretion in
awarding these costs.

[232]

We would
therefore dismiss the appeal from the McEwan Order.

V.

COSTS

[233]

While we would
allow the appeals of the Bowden and Marzari Orders to the extent indicated, we would
replace the orders with the declaration and conduct orders set out above. Given
this, it is our view AB has nevertheless been substantially successful in this
litigation and we would grant him his costs of the appeals of all three orders.

The Honourable Chief Justice Bauman

The
Honourable Madam Justice Fisher

I AGREE:

The Honourable Mr. Justice
Groberman


